UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6957



DAN TEMPLE, JR.,

                                              Plaintiff - Appellant,

          versus


UNKNOWN STAFF MEMBERS OF OCONEE MEMORIAL
HOSPITAL; PEGGY BOGGS; RALPH CAMPBELL, DSS
Caseworker; J. B. METCALF, DSS Supervisor; J.
E. SINGLETON, Sheriff, Oconee County; R. H.
CURETON, Judge; A. MACAULEY, Judge; J. L.
WILLIAMS; EMMA MORRIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-04-75-8)


Submitted:   January 27, 2005             Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Temple, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dan Temple, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Temple v.

Unknown Staff Members of Oconee Mem’l Hosp., No. CA-04-75-8 (D.S.C.

Apr. 14, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -